EXHIBIT EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 1st day of March, 2010 by and between Dynex Capital, Inc., a Virginia corporation (the “Company”), and Thomas B. Akin (“Executive”). W1TNESSETH: WHEREAS, Executive commenced employment with the Company on February 4, 2008; WHEREAS, the Company desires to continue to employ and secure the exclusive services of Executive on the terms and conditions set forth in this Agreement; and WHEREAS, Executive desires to accept such employment on such terms and conditions. NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises contained herein and for other good and valuable consideration, the Company and Executive hereby agree as follows: 1.Agreement to Employ.Upon the terms and subject to the conditions of this Agreement, the Company hereby agrees to continue to employ Executive, and Executive hereby accepts such continued employment with the Company. 2.Term; Position and Responsibilities; Location. (a)Term of Employment.Unless Executive’s employment shall sooner terminate pursuant to Section 7, the Company shall continue to employ Executive on the terms and subject to the conditions of this Agreement from the date first written above through March 1, 2011 (the “Employment Period”). (b)Position and Responsibilities.During the Employment Period, Executive shall serve as Chief Executive Officer (“CEO”) and shall have such duties and responsibilities as are customarily assigned to individuals serving in such position and such other duties consistent with Executive’s title and position as the Board of Directors (or any committee thereof) of the Company (the Board or such committee referred to as the “Board”) specifies from time to time (it being understood by the parties that, notwithstanding the foregoing, the Company is free, at any time and from time to time, to reorganize its business operations, and that Executive’s duties and scope of responsibility may change in connection with such reorganization).Executive agrees that during his employment with the Company, Executive shall devote as much of his skill, knowledge, commercial efforts and business time as the Board shall reasonably require to the conscientious and good faith performance of his duties and responsibilities to the Company to the best of his ability. (c)Location.During the Employment Period, Executive’s services shall be performed primarily in the San Francisco, California metropolitan area.However, Executive may be required to travel in and outside of such area as the needs of the Company’s business dictate.Executive will also work from time-to-time out of the Company’s office in Richmond, Virginia. 3.Base Salary.During the Employment Period, the Company shall pay Executive a base salary at an annualized rate of $300,000, payable in installments on the Company’s regular payroll dates but not less frequently than monthly.The Board shall review Executive’s base salary annually during the Employment Period and may increase (but not decrease) such base salary from time to time, based on its periodic review of Executive’s performance in accordance with the Company’s regular policies and procedures.The annual base salary payable to Executive from time to time under this Section 4 shall hereinafter be referred to as the “Base Salary.”Until the Company and the Executive decide otherwise, the Base Salary shall be paid in shares of unrestricted common stock of the Company issued under the Company’s stock incentive plan in effect at the time of payment, provided that the portion of the Base Salary attributable to payroll deductions and tax withholdings shall always be paid in cash.The number of shares of unrestricted common stock to be paid to the Executive shall be based on the fair market value of the common stock (as defined in the applicable stock incentive plan) on the applicable payroll date.Notwithstanding the above, all payments of Base Salary shall be paid in cash on any payroll date on which (i) the Company’s stock incentive plan does not allow for the issuance of unrestricted common stock, or (ii) the Executive’s ownership position in the Company exceeds amounts authorized by the Company’s Articles of Incorporation or its Bylaws, as they both may be amended or restated from time to time, unless such ownership limits have been waived or revised by the Board of Directors specifically for the Executive, in which case Executive’s ownership position cannot exceed the revised limits.All payments of Base Salary paid after the Executive’s termination of employment under Section 7 shall be paid in cash. 4.Annual Incentive Compensation.The Company has established an annual bonus program based on the return on adjusted equity of the Company (the “ROAE Bonus”).For the duration of this Agreement, the Executive will be eligible for the ROAE Bonus and will participate in any other bonus programs for executives.Eligibility and participation by the Executive in the bonus programs shall be subject to the terms of the bonus programs adopted by the Compensation Committee of the Board of Directors. 5.Employee Benefits. (a)General.During the Employment Period, Executive will be eligible to participate in the employee and executive benefit plans and programs maintained by the Company from time to time in which executives of the Company at Executive’s grade level are eligible to participate, including to the extent maintained by the Company, life, medical, dental, accidental and disability insurance plans and retirement, deferred compensation and savings plans, in accordance with the terms and conditions thereof as in effect from time to time. 2 (b)Vacation.During the Employment Period, Executive shall be entitled to vacation on an annualized basis of four (4) weeks per year, without carry-over accumulation.Executive shall also be entitled to Company-designated holidays. 6.Expenses. (a)Business Travel, Lodging.During the Employment Period, the Company will reimburse Executive for reasonable travel, lodging, meal and other reasonable expenses incurred by him in connection with the performance of his duties and responsibilities hereunder upon submission of evidence satisfactory to the Company of the incurrence and purpose of each such expense, provided that such expenses are permitted under the terms and conditions of the Company’s business expense reimbursement policy. 7.Termination of Employment. (a)Termination for Any Reason.Executive’s employment may be terminated by the Company or the Executive for any reason.In the event that Executive’s employment is terminated, no termination benefits shall be payable to or in respect of Executive except as provided in Section 7(c). (b) Notice of Termination; Date of Termination. (i)Notice of Termination.Any termination of Executive’s employment by the Company or by Executive (other than as a result of Executive’s death) shall be communicated by a written Notice of Termination addressed to the other party to this Agreement.A “Notice of Termination” shall mean a notice stating that Executive or the Company, as the case may be, is electing to terminate Executive’s employment with the Company (and thereby terminating the Employment Period), stating the proposed effective date of such termination, indicating the specific provision of this Section 7 under which such termination is being effected and, if applicable, setting forth in reasonable detail the circumstances claimed to provide the basis for such termination. (ii)Date of
